Citation Nr: 1438096	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  05-39 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to August 1985.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2012, the Board referred the case to the Veterans Health Administration ("VHA") for a medical opinion from a hepatologist with experience in infectious disease concerning the etiology of the Veteran's claimed hepatitis.  In March 2013, the opinion was received and associated with the claims folder; the appellant and his representative were subsequently furnished a copy of the opinion and advised that the appellant had 60 days to submit relevant evidence or argument in response.  See 38 C.F.R. §§ 20.901, 20.903 (2012).  In April 2013, the appellant submitted further written argument and evidence in support of the claim.

In June 2013, the Board remanded the matter for further development.  Following that development, the Board sought an addendum to the March 2013 VHA opinion in light of newly associated evidence regarding hepatitis C.  In May 2014, the VHA expert that provided the June 2013 medical opinion offered an addendum opinion.  The opinion was received and associated with the claims folder; the appellant and his representative were subsequently furnished a copy of the opinion and advised that the appellant had 60 days to submit relevant evidence or argument in response.  Id.  In June 2014, the appellant related that he had no further evidence or argument to submit in response to the medical opinion.  

In July 2014, the RO apparently transmitted a number of documents to the Board, which were received by the RO in August 2012.  In a July 2014 statement, the Veteran's representative waived initial Agency of Original Jurisdiction (AOJ) consideration of the evidence contained in these documents.  38 C.F.R. § 20.1304(c) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of background, the Board notes that in a September 2010 decision, the Board reopened the Veteran's claim of entitlement to service connection for hepatitis and remanded it.  Inter alia, the Board directed that the Veteran be asked to identify any medical providers that had treated him for hepatitis since separation, and afforded the opportunity to request VA's assistance in obtaining any relevant records.  

In April 2012, the RO sent the Veteran a letter asking him to identify any relevant records.  A May 2012 report of contact notes that the Veteran had no evidence to submit.  Nevertheless, in a June 2012 letter the RO followed-up on the matter by sending the Veteran another letter requesting further relevant information and evidence.  In June 2012, the Veteran was afforded a VA examination in accordance with the Board's remand.  

As referenced above, a review of the claims file shows that in August 2012, the RO received in its mailroom documents from the Veteran.  In September 2012, the RO notified the Veteran that his case was being returned to the Board and advised the Veteran to consult his representative or see 38 C.F.R. § 20.1304 regarding the time limits for submitting new evidence, etc.  The RO's mailroom ultimately sent these documents to the Board in July 2014.  The documents consist of August 2012 argument from the Veteran, a June 2012 Hepatitis, Cirrhosis, and Other Liver Conditions Disability Benefits Questionnaire (DBQ) and 4 VA Forms 21-4142 (Authorization and Consent to Release Information to VA). 

Unfortunately, this matter must be remanded.  As noted above, in July 2014 the Board received several VA Forms 21-4142 from the RO's mailroom which appear to have been disassociated with the claims file due to the transfer of the appeal to the Board.  The RO has not acted upon these releases and they have expired due to the passage of time.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers and other non-Federal governmental sources.  38 C.F.R. § 3.159(c)(1).  Upon remand, the Veteran should be afforded an opportunity to execute new releases and request VA's assistance in obtaining any relevant evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran VA Forms 21-4142 for his execution and inform him of the necessity of executing these releases and the consequences of failing to cooperate with VA's reasonable efforts to obtain medical records from: 1) Medical Center Enterprise; 2) Kirkland Clinic UAB; 3) UAB Hospital; and 4) Dialysis Clinic, Inc.  If the Veteran returns any releases, attempt to obtain any identified records.  Perform any follow-up as necessary and document any negative results, should the Veteran request VA's assistance in attempting to obtain these records.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).  Advise the Veteran that he may also submit these records. 

2.  After the development requested above has been completed to the extent possible, in addition to any indicated necessary additional development, review the record and readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



